     JOHN R. MANNING (SBN 220874)
 1   ATTORNEY AT LAW
 2
     1111 H Street, # 204
     Sacramento, CA. 95814
 3   (916) 444-3994
     jmanninglaw@yahoo.com
 4
     Attorney for Defendant
 5
     EDWARD SHEVTSOV
 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                         )       No. CR-S-11-210-JAM
                                                       )
10
                                                       )
            Plaintiff,                                 )       STIPULATION AND
11
                                                       )       ORDER CONTINUED RELEASE PENDING
     v.                                                )       PETITION FOR REVIEW AT THE UNITED
12
                                                       )       STATES SUPREME COURT.
     EDWARD SHEVTSOV,                                  )
13
                                                       )
                                                       )
14          Defendant.                                 )
                                                       )
15
                                                       )
                                                       )
16

17

18
            IT IS HEREBY stipulated between the defendant, Edward Shevtsov, by and through his
19
     attorney, John R. Manning, and United States of America, by and through its attorney, Lee S.
20
     Bickley, that defendant Edward Shevtsov, remain free on bail pending filing of a petition for
21
     Writ of Certiorari at the United States Supreme Court which must be filed by January 22, 2020.
22
            The parties agree that Mr. Shevtsov shall self-surrender to the facility designated by the
23
     Bureau of Prisons, or if no such institution has been designated, to the United States Marshall in
24
     Sacramento, California, before 2 p.m., on March 31, 2020, even if the petition is denied before
25
     this date. The parties agree that if the petition is granted or pending on March 31, 2020 the
26
     parties will reassess the surrender date at that time.
27
     ///
28
     ///


                                                           1
 1
        IT IS SO STIPULATED.
 2

 3   Dated: January 20, 2020                                      /s/ John R. Manning
                                                                  JOHN R. MANNING
 4                                                                Attorney for Defendant
                                                                  Edward Shevtsov
 5

 6

 7   Dated: January 20, 2020                                      McGregor W. Scott
 8
                                                                  United States Attorney

 9                                                         by:    /s/ Lee S. Bickley
                                                                  LEE S. BICKLEY
10                                                                Assistant U.S. Attorney
11

12
                                                  ORDER
13
            FOR GOOD CAUSE APPEARING, it is hereby ordered that the defendant Edward
14
     Shevtsov having been sentenced to the custody of the Bureau of Prisons, shall surrender to the
15
     institution designated by the Bureau of Prisons, or if no such institution has been designated, to
16
     the United States Marshall in Sacramento, California, before 2 p.m., on March 31, 2020. The
17
     defendant is further advised it is a criminal offense punishable by a consecutive term of
18
     imprisonment to fail to surrender for service of sentence pursuant to the order of this Court. All
19
     current conditions of release shall remain in effect until the defendant surrenders in accordance
20
     with this order. The Court is aware the defendant is planning to file a Petition for Writ of
21
     Certiorari at the United States Supreme Court on January 22, 2020. In the event the Petition is
22
     granted or pending on March 31, 2020, the parties may reassess the surrender date at that time.
23

24
            IT IS SO FOUND AND ORDERED this 21st day of January, 2020.
25

26                                                         /s/ John A. Mendez_________
                                                           HON. JOHN A. MENDEZ
27
                                                           U.S. DISTRICT COURT JUDGE
28




                                                      2
